                                81,7(' 67$7(6 ',675,&7 &2857
                                            IRU WKH
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV -RKQ 5HJLV 2 'RQRJKXH                                            'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: 0LFKDHO 7RUUHV 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI -RKQ 5HJLV 2 'RQRJKXH ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR
)HORQ LQ 3RVVHVVLRQ RI $PPXQLWLRQ LQ YLRODWLRQ RI  86&  J          D   ZDV VHQWHQFHG E\ WKH
+RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH RQ 0DUFK   WR WKH FXVWRG\ RI WKH %XUHDX RI
3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW
EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV -RKQ 5HJLV 2 'RQRJKXH ZDV UHOHDVHG IURP
FXVWRG\ RQ -XQH   DW ZKLFK WLPH WKH WHUP RI VXSHUYLVHG UHOHDVH FRPPHQFHG

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6 2Q $XJXVW   WKH GHIHQGDQW FRPPLWWHG WKH RIIHQVH RI 'ULYLQJ :KLOH ,PSDLUHG DQG
3RVVHVVLRQ RI DQ 2SHQ &RQWDLQHU RI $OFRKRO &5  LQ &XPEHUODQG &RXQW\ 1RUWK &DUROLQD 7KH
GHIHQGDQW DGPLWWHG WR WKH FRQGXFW DQG ZDV YHUEDOO\ UHSULPDQGHG E\ WKLV RIILFHU IRU KLV EHKDYLRU 7KLV RIILFHU
DOVR XWLOL]HG D FRJQLWLYH EHKDYLRUDO LQWHUYHQWLRQ RQ WKH GHIHQGDQW $V D VDQFWLRQ IRU KLV FRQGXFW ZH
UHFRPPHQG WKDW WKH FRQGLWLRQV RI VXSHUYLVLRQ EH PDGH WR LQFOXGH  GD\V RI DOFRKRO PRQLWRULQJ DQG DOFRKRO
DEVWLQHQFH IRU WKH UHPLQGHU RI WKH GHIHQGDQW¶V VXSHUYLVLRQ SHULRG

7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO DEVWDLQ IURP WKH XVH RI DQ\ DOFRKROLF EHYHUDJHV VKDOO QRW DVVRFLDWH ZLWK
      LQGLYLGXDOV FRQVXPLQJ DOFRKROLF EHYHUDJHV VKDOO QRW IUHTXHQW EXVLQHVV HVWDEOLVKPHQWV ZKRVH
      SULPDU\ SURGXFW WR WKH FRQVXPHU LV DOFRKROLF EHYHUDJHV DQG VKDOO QRW XVH DQ\ PHGLFDWLRQ FRQWDLQLQJ
      DOFRKRO ZLWKRXW WKH SHUPLVVLRQ RI WKH SUREDWLRQ RIILFH RU D SUHVFULSWLRQ IURP D OLFHQVHG SK\VLFLDQ
    7KH GHIHQGDQW VKDOO DELGH E\ DOO WHUPV DQG FRQGLWLRQV RI WKH 5HPRWH $OFRKRO 0RQLWRULQJ 3URJUDP
      DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU IRU D SHULRG QRW WR H[FHHG  FRQVHFXWLYH GD\V


([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                                , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                      LV WUXH DQG FRUUHFW

V (GGLH - 6PLWK                                    V 0LFKDHO 7RUUHV
(GGLH - 6PLWK                                        0LFKDHO 7RUUHV
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                    86 3UREDWLRQ 2IILFHU
                                                       5RZDQ 6WUHHW 6XLWH 
                                                      )D\HWWHYLOOH 1& 
                                                      3KRQH 
                                                      ([HFXWHG 2Q $XJXVW  
-RKQ 5HJLV 2 'RQRJKXH
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 
                                     25'(5 2) 7+( &2857

                                14th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB                August
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
